         Case 2:19-cr-00458-WKW-WC Document 21 Filed 03/09/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

UNITED STATES OF AMERICA                       )
                                               )
v.                                             )       Case No.: 2:19-cr-458-WKW-WC
                                               )
CHARLES BENNETT SALTER, III                    )


                          NOTICE OF INTENT TO CHANGE PLEA

         CHARLES BENNETT SALTER, III, through Undersigned Counsel, Sandi Y. Irwin,

notifies the Court of his intent to change his previously entered plea of not guilty to guilty. Mr.

Salter waives his right to plead in front of a district judge and consents to do so before a magistrate

judge.

         Dated this 9th day of March, 2020.


                                                       Respectfully submitted,

                                                       s/ Sandi Y. Irwin_________
                                                       SANDI Y. IRWIN
                                                       Bar No.: CA292946
                                                       Federal Defenders
                                                       Middle District of Alabama
                                                       817 South Court Street
                                                       Montgomery, AL 36104
                                                       TEL: (334) 834-2099
                                                       FAX: (334) 834-0353
      Case 2:19-cr-00458-WKW-WC Document 21 Filed 03/09/20 Page 2 of 2



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

UNITED STATES OF AMERICA                        )
                                                )
v.                                              )       Case No.: 2:19-cr-458-WKW-WC
                                                )
CHARLES BENNETT SALTER, III                     )


                                   CERTIFICATE OF SERVICE

          I hereby certify that on March 9, 2020, I electronically filed the foregoing with the Clerk

of Court using the CM/ECF system, which will send notification of such filing to all counsel of

record.


                                                        Respectfully submitted,

                                                        s/ Sandi Y. Irwin__________
                                                        SANDI Y. IRWIN
                                                        Bar No.: CA292946
                                                        Federal Defenders
                                                        Middle District of Alabama
                                                        817 South Court Street
                                                        Montgomery, AL 36104
                                                        TEL: (334) 834-2099
                                                        FAX: (334) 834-0353
                                                        E-Mail: Sandi_Irwin@fd.org
